Citation Nr: 1046974	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for prostatitis, to 
include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a cyst on the 
vocal cord, to include as due to exposure to herbicides.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for polyps in the 
colon, to include as due to exposure to herbicides.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a peripheral 
neuropathy, to include as due to exposure to herbicides.

5.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
disorder, to include warts and moles, and to include as due to 
exposure to herbicides.

6.  Entitlement to service connection for a skin condition, to 
include warts and moles, to include as due to exposure to 
herbicides.

7.  Entitlement to service connection for a heart condition, to 
include as due to exposure to herbicides and as secondary to 
posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for erectile dysfunction, 
to include as due to exposure to herbicides or secondary to 
service-connected disability.

9.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (GERD), to include as due to 
exposure to herbicides.

10.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides and as secondary to 
PTSD.

11.  Entitlement to service connection for a hearing loss in the 
right ear.

12.  Entitlement to service connection for a hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

In a February 2005 rating decision, the RO denied service 
connection for hypertension as secondary to PTSD and for 
peripheral neuropathy of the bilateral lower extremities.  

In a November 2005 rating decision, the RO denied service 
connection for a heart condition, polyps in the colon, a cyst on 
the vocal cord, erection problems and hiatal hernia and GERD, all 
to include as due to exposure to herbicides, found that no new 
and material evidence was submitted in order to reopen claims for 
entitlement to service connection for prostatitis with a back 
condition, and warts and moles all over the body, also to include 
as due to exposure to herbicides, and confirmed and continued the 
denial of service connection for hypertension, to include as due 
to exposure to herbicides and as secondary to PTSD and for 
peripheral neuropathy, to include as due to exposure to 
herbicides.

In a March 2007 rating decision, the RO denied service connection 
for a right ear hearing loss and a left ear hearing loss and for 
a heart condition as secondary to PTSD.  The Board notes that the 
Veteran did not file a formal VA form 9 after the RO issued the 
January 2009 statement of the case (SOC) addressing these two 
claims.  However, the Veteran requested, in a February 2009 
communication directed to the Board of Veterans' Appeals, that 
the Board consider the benefit of the doubt in his claim.  As 
this communication was addressed to the Board less than 30 days 
after the RO issued the SOC addressing right and left ear hearing 
loss, Board accepts this communication as a substantive appeal in 
lieu of a VA Form 9.  

In September 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); the hearing transcript is 
associated with the record.
The Board has a legal duty to address the 'new and material 
evidence' requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Board notes that the Veteran filed a claim for service 
connection for warts and moles.  However, the record reflects 
that the Veteran has raised allegations about other skin 
conditions that may be related to service or a service-connected 
disability.  The requirement to identify the benefit sought means 
that a claimant must describe the nature of the disability for 
which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. 
App. 232, 256-57 (2007).  A claimant may satisfy this requirement 
by referring to a body part or system that is disabled or by 
describing symptoms of the disability.  See Brokowski v. 
Shinseki, 23 Vet. App. 70 (2009); see also Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  In the present 
case, the Board finds that the Veteran's claim for warts and 
moles includes other similar skin disorders.

The Veteran requested a Travel Board hearing.  The hearing was 
scheduled to be conducted in February 2008.  The Veteran 
cancelled his request for the hearing by a communication dated in 
December 2007.  Appellate review may proceed.  

The issues of whether new and material evidence has been 
presented in order to reopen claims of entitlement to service 
connection for a cyst on the vocal cord, polyps in the colon, and 
peripheral neuropathy, and claims of entitlement to service 
connection for a skin condition, for a heart condition, and for 
erectile dysfunction, to include as due to exposure to herbicides 
or as secondary to PTSD, and for hypertension, to include as due 
to exposure to herbicides and as secondary to PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The Veteran did not file a timely notice of disagreement 
(NOD) following a December 1997 denial of service connection for 
prostatitis, so this decision is final.

2.  Evidence added to the record since the December 1997 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact necessary 
to substantiate the Veteran's service-connection claim for 
prostatitis.

3.  An August 1999 Board decision found that no new and material 
evidence had been presented in order to reopen the Veteran's 
claim for entitlement to service connection for warts; this 
decision is final.

4.  Evidence added to the record since the August 1999 Board 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the Veteran's service-connection claim for a skin 
condition, to include warts and moles.

5.  Competent medical evidence establishes that the level of 
hearing loss in the right ear may not be considered a disability 
for VA purposes.

6.  If left ear hearing loss has been manifest at any time during 
the pendency of this appeal, such hearing loss was not incurred 
in service.  


CONCLUSIONS OF LAW

1.  The December 1997 rating decision which denied prostatitis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

2.  New and material evidence having not been received since the 
December 1997 rating decision, the claim for service connection 
for prostatitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).
3.  The August 1999 Board decision which denied a request to 
reopen a claim for service connection for warts is final.  38 
U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2010).

4.  New and material evidence has been received since the August 
1999 Board decision sufficient to reopen the Veteran's claim for 
service connection for a skin disorder, to include warts and 
moles.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Claimed right ear hearing loss was not incurred in or 
aggravated by service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385, 3.307, 3.309 (2010).

6.  Claimed left ear hearing loss was not incurred in or 
aggravated by service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify with respect to the Veteran's claims for 
service connection was satisfied by way of letters sent to the 
appellant in September 2004, May 2005 and June 2006 that fully 
addressed all notice elements and was sent prior to the initial 
AOJ decision in these matters.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, the June 2006 letter met these notice 
requirements.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  With regard to the 
Veteran's claims to reopen entitlement to service connection for 
prostatitis and a skin condition, to include warts and moles, the 
May 2005 letter met these notice requirements.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment records, VA treatment records and 
examination reports, non-VA treatment records, and lay statements 
have been associated with the record.  The Veteran provided 
testimony with regard to his claims at his September 2006 DRO 
hearing.  

In terms of the Veteran's claims to reopen, the duty to provide a 
medical examination or obtain a medical opinion applies only when 
a decision has been made to reopen a finally decided case.  In 
the present case, the December 1997 rating decision and the 
August 1999 Board decision will not be reopened, and, therefore, 
the duty to provide a medical examination does not apply.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran underwent a VA audiological examination in October 
2008.  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
prostatitis and warts. 

As noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal. 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).
When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is 'new and material.'  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  In order 
for evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is not 
new and material, the inquiry ends and the claim cannot be 
reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  
The Board is required to consider all of the evidence received 
since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

Claim to reopen - prostatitis

The Veteran's claim for entitlement to service connection for 
prostatitis was denied in a December 1997 rating decision, which 
determined that the Veteran's prostatitis was not related to 
service, since it had not manifested during service, and was not 
related to herbicide exposure, citing the Agent Orange Act of 
1991.   

The new evidence received by the VA since the December 1997 
rating decision includes private and VA medical records showing 
treatment for various medical issues, and his DRO hearing 
testimony; however, there is no additional evidence establishing 
that his prostatitis is related to service or to exposure to 
herbicides.  The Veteran has submitted a June 2005 letter from a 
private physician which shows that he had treated that Veteran 
for several years for benign prostatic hyperplasia; however, the 
examiner did not link this condition to service or to exposure to 
herbicides.  At his DRO hearing, the Veteran indicated that he 
took Tylenol to treat the pain he had in his back, but did not 
provide any medical evidence that his prostatitis was related to 
service or to exposure to herbicides.  The Board notes that 
prostatitis is not on the list of related diseases based on 
exposure to herbicides.  38 C.F.R. § 3.307, 3.309.

The Board appreciates that the Veteran has argued that his 
prostatitis is related to service, specifically to herbicide 
exposure; however these arguments were presented at the time of 
his previous denial and are therefore repetitive.  Under the 
regulatory definition of new and material evidence, repetitive 
evidence does not serve as a factual basis for reopening a claim.

Because none of the evidence submitted since December 1997 raises 
a reasonable possibility of substantiating the Veteran's claim to 
reopen the previously denied claim for entitlement to service 
connection for prostatitis, it is not new and material evidence.  
The Board therefore must deny the application to reopen a claim 
of entitlement to service connection for prostatitis.  
Accordingly, the benefit sought on appeal must be denied.

Claim to reopen - skin condition, to include warts and moles

An August 1999 Board decision found that there was no new and 
material evidence in order to reopen the Veteran's claim for 
entitlement to service connection for warts.  The decision noted 
that there was no new or material evidence which related the 
Veteran's warts to service or to herbicide exposure.  

The evidence submitted since that decision includes medical 
records which reflect treatment for warts and moles, but do not 
link the Veteran's conditions with his time in service.  As such, 
these records are not considered new and material evidence.  
However, a March 2005 private medical record reflects that the 
Veteran has pruritis on his back which might be related to 
stress.  The Board notes that the Veteran is service-connected 
for PTSD at a 100 percent disability rating.  As this evidence 
was not part of the record at the time of the August 1999 rating 
decision, it is considered new evidence.  These private medical 
records are material, since they relate to an unestablished fact 
necessary to substantiate the Veteran's claim by showing that the 
Veteran has a skin disorder that is possibly secondary to his 
service-connected PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

The Board notes that the Veteran filed a claim for service 
connection for a skin disorder based upon exposure to herbicides.  
However, a service connection claim includes all theories under 
which service connection may be granted.  See Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 
(Fed. Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a new 
claim).  An appellant's alternative theories of service 
connection are encompassed within a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).  Accordingly, the appellant's 
service connection claim for a skin condition, to include warts 
and moles, is reopened.  To this extent, the appeal is granted.

Service Connection Claims

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § §§ 1110, 1131; 38 C.F.R. § 
3.303.  In order to prevail in a claim for service connection 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or disease 
and the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be awarded for certain disabilities, 
such as psychoses, which manifest to a compensable degree within 
a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Generally, when a Veteran contends that a service-
connected disability has caused a new disorder, there must be 
competent medical evidence that the secondary disorder was caused 
or chronically worsened by the service-connected disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Medical evidence 
is required to prove the existence of a current disability and to 
fulfill the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

The Board notes that, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In this case, the Veteran served in the Republic of Vietnam from 
April 1968 to April 1969.  In this case, the Veteran does not 
contend that his right or left ear hearing loss is a result of 
exposure to herbicides.  The Board notes that hearing loss is not 
a disorder which may be presumed related to exposure to 
herbicides.  Therefore, no further discussion of the presumptions 
related to exposure to herbicides is required for this decision.

Service connection - right and left ear hearing loss

The Veteran contends that he has right and left ear hearing loss 
as a result of noise exposure while in service.  

Service treatment records show that the Veteran noted that he did 
not have a hearing loss in his separation Report of Medical 
History.  He underwent an audiometer examination in August 1969, 
as part of his separation examination, which showed normal 
hearing.  

A July 2005 VA Audiology Consult note shows that the Veteran's 
right ear hearing showed pure tone thresholds of 30, 25, 20, 25, 
and 25 decibels at the 500, 1000, 2000, 3000 and 4000 Hertz 
levels, and his left ear hearing showed pure tone thresholds of 
25, 30, 40, 30, and 30 decibels at the 500, 1000, 2000, 3000 and 
4000 Hertz levels.  The audiologist did not indicate level of 
speech recognition, but noted that the Veteran had a mild 
sensorineural hearing loss in both ears, and that the Veteran's 
middle ear function was within normal limits on both sides.  

At an October 2010 VA audiological examination, the Veteran 
indicated that he had first noticed a problem with his hearing 10 
years earlier.  He indicated that he had excessive noise exposure 
while in the military, including to helicopters, artillery, small 
arms and aircraft engine noise.  Upon examination, the Veteran's 
hearing showed pure tone thresholds of 10, 10, 10, 10, and 10 
decibels in the right ear, and 10, 10, 15, 10, and 25 decibels in 
the left ear at the 500, 1000, 2000, 3000 and 4000 Hertz levels, 
respectively.  Speech recognition ability was 98 percent in the 
right ear and 94 percent in the left ear.  The examiner noted 
that otoscopic examination of the Veteran's middle ear revealed 
normal findings bilaterally with normal eardrum appearance.  

The examiner found that the results support clinically normal 
hearing from 500 Hertz to 4000 Hertz in both ears with a mild 
loss noted at 8000 Hertz only.  Speech reception thresholds were 
consistent with pure tone findings.  Word recognition scores were 
excellent bilaterally.  The examiner noted that the first 
audiogram in service, dated in July 1967, indicated essentially 
normal hearing bilaterally.  The last in-service evaluation, 
dated August 1969, again indicated normal hearing in both ears 
and comparison of induction and separation examinations indicate 
no significant change in hearing sensitivity.  The examiner 
recognized that service treatment records were negative for 
complaint, treatment, or diagnosis of a hearing loss.  

The examiner noted that the Veteran was then tested by the VA in 
July 2005 which indicated a mild sensorineural hearing loss in 
both ears, and that the current examination results showed normal 
hearing from 500 Hertz to 4000 Hertz, with only a mild loss noted 
at 8000 Hertz in both ears.  The examiner concluded that, given 
the lack of documentation of any hearing loss prior to 2005 and 
the lack of a significant threshold shift between induction and 
separation examinations, the evidence did not suggest that 
current loss at 8000 Hertz was caused by or a result of military 
service. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that there is no evidence of a hearing loss in 
either ear in service.  The evidence of record contains a July 
2005 Audiological Consult report which is not complete for rating 
purposes, as it does not include speech recognition scores.  In 
addition, the VA audiologist did not offer an etiological opinion 
regarding the Veteran's claimed hearing loss.  However, to the 
extent that the report reflects puretone threshold measurements, 
the results show that the Veteran's right ear hearing acuity did 
not meet the criteria for hearing loss disability pursuant to VA 
regulations.  As noted, hearing loss is defined as disabling for 
VA purposes only if an auditory threshold in at least one of the 
frequencies between 500 Hertz and 4000 Hertz is 40 decibels or 
greater, at least three auditory thresholds at those frequencies 
is 26 decibels or greater, or the speech recognition score is 
less than 94 percent.  None of these criteria were met at the 
2005 or 2010 VA audiologic examinations of the Veteran's right 
ear hearing.  Therefore, service connection for right ear hearing 
disability may not be granted, since the competent medical 
evidence of record shows no current right ear hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  

In terms of his left ear hearing, the July 2005 VA Audiology 
Consult note shows that the Veteran had a puretone threshold 
average of 40 at the 2000 Hertz level.  This appears to indicate 
that the Veteran met the criteria for left ear hearing loss 
disability in his left ear.  38 C.F.R. § 3.385.  

However, the October 2010 VA examination does not reflect a left 
ear hearing loss, based upon puretone threshold averages or 
speech recognition scores.  In addition, the VA audiologist 
opined that the Veteran had normal hearing in his left ear at 
4000 Hertz and below.  Since the 2010 VA examination was more 
complete than the 2005 VA examination report, the 2010 report is 
more persuasive, and the Board finds that the Veteran did not 
have a left ear hearing loss disability at any time during the 
pendency of this appeal.  

To the extent that the 2005 VA examination may be interpreted as 
disclosing a left ear hearing loss during a portion of this 
appellant, the Board notes that the VA audiologist opined that 
left ear hearing loss was not related to the Veteran's service, 
since the in-service evidence showed no hearing loss and there 
was no evidence of left ear hearing loss prior to 2005, when more 
than 25 years had elapsed after the Veteran's service discharge.  
This opinion establishes that the preponderance of the evidence 
is against a finding that left ear hearing loss was incurred in 
service.  As such, service connection for a left ear hearing loss 
is also denied.  Boyer.

As noted, the Veteran has contended he has right and left ear 
hearing loss that is related to service.  The Board observes that 
lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the questions regarding 
whether the Veteran has a current hearing loss in either ear 
which meets the criteria of VA regulations and whether there is a 
potential relationship between the Veteran's claimed hearing loss 
and any instance of his military service are clinically complex 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   The answers to these 
questions are not readily observable by a lay individual, and lay 
statements alone do not establish any criterion for service 
connection.  

Therefore, while the Veteran is competent to describe his current 
difficulties in hearing, the Board accords his statements 
regarding the etiology of such disorder little probative value as 
he is not competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between his military service and his 
claimed hearing loss.  

In contrast, the October 2010 VA examiner took into consideration 
all the relevant facts in providing his opinion.  Moreover, such 
medical examination report contained clear conclusions with 
supporting data, and a reasoned medical explanation connecting 
the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions").  As such, the Board accords great probative weight 
to the April 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his claimed hearing loss are outweighed 
by the competent and probative October 2010 VA examiner's 
findings.  As such, the Board finds that service connection for 
right and left ear hearing loss is not warranted.   The 
preponderance of the evidence is against the claim for service 
connection for hearing loss disability of either ear.  


ORDER

The appeal to reopen a claim of entitlement to service connection 
for prostatitis is denied. 

New and material evidence having been received, the claim for 
entitlement to service connection for a skin disorder, to include 
warts and moles, is reopened; the appeal is granted to this 
extent only.

The appeal for service connection for a hearing loss in the right 
ear is denied.

The appeal for service connection for a hearing loss in the left 
ear is denied.


REMAND

With regard to the Veteran's claims to reopen entitlement to 
service connection for a cyst on the vocal cord, polyps in the 
colon, and peripheral neuropathy, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court clarified VA's duty to notify in the 
context of claims to reopen. With respect to such claims, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought. To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. On remand, the Veteran 
should be provided with this notice.

The Veteran contends that he has a skin condition which is 
related to exposure to herbicides while in service.  A January 
2004 private medical record shows that the Veteran had pruritis 
in his groin area.  A March 2005 private medical record shows 
that the Veteran had a history of pruritis.  The examiner noted 
that his pruritis seemed to be on his right lumbar area, but that 
nothing was there at the time of the examination.  The examiner 
noted that his pruritis may be due to stress, and prescribed 
medication for it.  The Veteran has met the criteria for an 
examination to determine whether the Veteran has a skin condition 
which is secondary to his service-connected PTSD.  McLendon, 
supra.  The Board recognizes that where the claimed disorder, 
such as the Veteran's skin condition, is cyclical or fluctuating 
in severity, VA must offer an examination during an active stage 
of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that 
frequency and duration of outbreaks and appearance and virulence 
during the outbreaks that must be addressed).  The frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed, and the skin disorder should be considered, whenever 
possible, at a time when it is most disabling.  Ardison, 6 Vet. 
App. at 408; Bowers, 2 Vet. App. at 676.

The Veteran contends that he has hypertension and a heart 
condition which are secondary to his service-connected PTSD or 
are a result of exposure to herbicides.  At his DRO hearing, the 
Veteran indicated that he had been placed on medication to treat 
his hypertension by his current doctor.  These records are not 
part of the claims file.  In addition, at his DRO hearing, the 
Veteran indicated that he had been seeing a heart doctor for four 
to five years, and that this private physician had told him that 
he had a heart condition which was related to stress.  The Board 
notes that the medical evidence of record includes a November 
2003 report from a private cardiac catheterization which does not 
reflect a heart condition; however, it appears that the record is 
incomplete.  The Veteran testified that he had been treated as 
recently as June 2006 for his heart condition, by the private 
physician who had performed the November 2003 procedure.  The 
only medical record in the claims file from this private 
physician is the November 2003 report.  On remand, these records 
should be obtained.  In addition, the Veteran should be provided 
with a VA cardiology examination to determine whether he has 
hypertension or a heart condition which is related to his 
service-connected PTSD. 
At his DRO hearing, the Veteran testified that he was told by his 
private physician that he had erectile problems due to stress.  
The record contains a June 2005 letter from the private 
physician, in which he indicates that the Veteran has erectile 
dysfunction.  On remand, the AOJ should attempt to obtain any 
medical records showing treatment for the Veteran's erection 
problems.  As the Board finds that the Veteran has met the 
criteria to be provided with a VA examination, then, the AOJ 
should provide the Veteran with a genitourinary examination to 
determine whether the Veteran has erectile dysfunction as a 
result of his service-connected PTSD.

The Veteran contends that he is entitled to service connection 
for a hiatal hernia and for GERD.  The Board notes that the 
Veteran was first treated for gastrointestinal (GI) problems in 
the early 1990s.  At that time, a diagnosis of pharyngeal spasms 
was assigned, and the clinical assessments indicated that the 
Veteran's pharyngeal spasms were related to the Veteran's PTSD, 
especially symptoms of anxiety.  The current clinical evidence 
does not establish whether current symptoms or diagnoses are 
related to the pharyngeal spasms present in the early 1990s, or 
are secondary to any service-connected disability.  Further 
development of the medical evidence is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify any non-VA health care providers 
that have treated him for his skin, 
hypertension, heart, GI, and erectile 
disorders since September 2006 (when a 
personal hearing was conducted as to the 
claims addressed in the Remand).  

In particular, the Veteran should identify 
the cardiologist who treated the Veteran 
for high blood pressure in 1998, the 
private provider who advised the Veteran 
that his cardiac disorders were due to 
stress, and the provider who advised the 
Veteran that his erectile disorder was due 
to stress.  The Veteran should identify 
non-VA providers who have treated him for 
skin disorders.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  Obtain the Veteran's VA clinical records 
since September 2006.  
  
3.  With regard to the Veteran's request to 
reopen previously denied claims for 
entitlement to service connection for cyst 
on the vocal cord, polyps in the colon, and 
peripheral neuropathy, the AOJ must send 
the Veteran a corrective notice that 
informs him of the bases upon which his 
prior claim was denied and the evidence 
necessary to reopen the claim under the 
holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

After corrective notice is sent, additional 
information provided by the Veteran must be 
reviewed to determine whether new and 
material evidence to reopen a claim of 
entitlement to service connection for a 
cyst on the vocal cord, polyps in the 
colon, or and peripheral neuropathy.  If 
any claim is reopened, appropriate 
development must be conducted. 

4.  The AOJ should make arrangements for 
the Veteran to be afforded examinations, by 
appropriate specialists, to determine 
whether the Veteran has a skin condition, 
hypertension, a heart disorder, a GI 
disorder, or erectile dysfunction related 
to service or as secondary to his service-
connected PTSD.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The dermatological examination should be provided 
to the Veteran during an active phase of his skin 
conditions, if possible.  The dermatological 
examiner should offer an opinion as to the 
appropriate diagnosis for each skin disorders.  
Then, the examiner who provides examination as to 
the etiology and onset of the skin disorders 
should address the following:
      Is it at least as likely as not (50 
percent or more probability) that any of 
the Veteran's skin disorders began during 
service?
      Is it at least as likely as not (50 
percent or more probability) that any of 
the Veteran's skin disorders or are related 
to his active military duty?
      Is it at least as likely as not (50 
percent or more probability) that any of 
the Veteran's skin disorders are the result 
of any incident of the Veteran's service, 
to include exposure to herbicides?
      Is it at least as likely as not (50 
percent or more probability) that any of 
the Veteran's skin disorders are 
proximately due to, or the result of, 
service-connected PTSD?
      Is it at least as likely as not (50 
percent or more probability) that service-
connected PTSD has aggravated or 
accelerated any of the Veteran's skin 
disorders beyond their natural progression?

The cardiology examiner should offer an opinion 
as to whether the Veteran has hypertension or a 
cardiac disorder.  If so, the examiner should 
address the following:
      Is it at least as likely as not (50 
percent or more probability) that 
hypertension or a cardiac disorder began 
during service?
      Is it at least as likely as not (50 
percent or more probability) that 
hypertension or a cardiac disorder are 
related to the Veteran's active military 
duty?
      Is it at least as likely as not (50 
percent or more probability) that 
hypertension or a cardiac disorder are the 
result of any incident of the Veteran's 
service, to include exposure to herbicides?
      Is it at least as likely as not (50 
percent or more probability) that 
hypertension or a cardiac disorder are 
proximately due to, or the result of, 
service-connected PTSD?
      Is it at least as likely as not (50 
percent or more probability) that service-
connected PTSD has aggravated or 
accelerated hypertension or a cardiac 
disorder beyond their natural progression?

A genitourinary examiner should offer an 
opinion as to whether the Veteran has 
erectile dysfunction and, if so (1) 
whether it is at least as likely as not (50 
percent or more probability) that erection 
difficulties or erectile dysfunction began 
during service or is/are related to the 
Veteran's active military duty, or, (2) 
whether it is at least as likely as not (50 
percent or more probability) that erection 
difficulties or erectile dysfunction is/are 
proximately due to, or the result of, the 
Veteran's service-connected PTSD, and, (3) 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected PTSD has 
aggravated or accelerated erection 
difficulties or erectile dysfunction beyond 
the expected natural progression of such 
disorder.

The Veteran should be afforded gastrointestinal 
(GI) examination.  The examiner who conducts GI 
examination should assign a diagnosis for each GI 
disorder present.  The examiner should state 
whether the Veteran has hiatal hernia and/or 
GERD.  The examiner should address the 
following:
      Is it at least as likely as not (50 
percent or more probability) that a GI 
disorder, to include hiatal hernia or GERD, 
if present, began during service?
      Is it at least as likely as not (50 
percent or more probability) that a GI 
disorder, to include hiatal hernia or GERD, 
is/are related to the Veteran's active 
military duty?
      Is it at least as likely as not (50 
percent or more probability) that a GI 
disorder, to include hiatal hernia or GERD, 
is/are the result of any incident of the 
Veteran's service, to include exposure to 
herbicides?
      Is it at least as likely as not (50 
percent or more probability) that a GI 
disorder, to include hiatal hernia or GERD, 
is/are proximately due to, or the result 
of, service-connected PTSD?
      Is it at least as likely as not (50 
percent or more probability) that service-
connected PTSD has aggravated or 
accelerated a GI disorder, to include 
hiatal hernia or GERD, beyond their natural 
progression?

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.

5.  After completion of the above, the AOJ 
should readjudicate the appellant's claims.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


